     Case 5:18-cv-01541-SVW-SP Document 19 Filed 11/28/18 Page 1 of 4 Page ID #:58



1    Stephen M. Uthoff, State Bar No. 145206
     E-mail: suthoff@uthofflaw.com
2    The Uthoff Law Corporation
     401 E. Ocean Blvd., Suite 710
3    Long Beach, California 90802
     Tele: 562-437-4301
4    Fax: 562-437-4341
5
6    Attorneys for Plaintiff
     MAERSK LINE
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   MAERSK LINE,                      ) Case No. CV 18-1541 SVW (SPx)
12                                     )
                        Plaintiff,     )
13                                     ) STIPULATED DISMISSAL
14   vs.                               )
                                       )
15
     STARMAX METAL & SUPPLY, INC. ;)
16   LUCY YANG individually and dba)
17
     STARMAX METAL & SUPPLY, INC. )
                                       )
18                     Defendants.     )
19   _________________________________
20
     The parties herein, by and through their counsel of record, pursuant to FRCP Rule
21
     41(a)(1)(A)(ii) hereby agree to dismiss the Lucy Yang individually and dba Starmax
22
     Metal & Supply, Inc, with prejudice and Starmax Metal & Supply, Inc. without prejudice,
23
     each party to bear their own costs and fees.
24
25
26   November 28, 2018                      By:     ____s/Stephen M. Uthoff_______________
                                                    Stephen M. Uthoff
27
                                                    The Uthoff Law Corporation
28                                                  Attorneys for Plaintiff
                                                    Maersk Line


                                                    1
     Case 5:18-cv-01541-SVW-SP Document 19 Filed 11/28/18 Page 2 of 4 Page ID #:59



1
2
     November 28 , 2018                 By:   ____s/Thomas S. Carter______
3                                             Thomas S. Carter
4                                             The Law Offices of Thomas S. Carter
                                              Attorneys for Defendant
5
                                              Lucy Yang
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
     Case 5:18-cv-01541-SVW-SP Document 19 Filed 11/28/18 Page 3 of 4 Page ID #:60



1    PROOF OF SERVICE
2
     STATE OF CALIFORNIA   )
3                          )                ss.
4    COUNTY OF LOS ANGELES )
5           I am employed in the County of Los Angeles, State of California. I am over the age
     of 18 and not a party to the within action; my business address is 401 E. Ocean Blvd.,
6    Suite 710, Long Beach, California 90802.
7
         On November 28, 2018 I served the foregoing document described as
8    STIPULATED DISMISSAL on the interested parties in this action as follows:
9    See attached
10
11    [ xx] BY MAIL: I caused such envelope to be deposited in the mail at Long Beach,
     California. The envelope was mailed with postage thereon fully prepaid. I am readily
12   familiar with this firm’s practice of collection and processing correspondence for mailing.
     Under that practice it would be deposited with U.S. postal service on the same day with
13   postage thereon fully prepaid at Long Beach, California in the ordinary course of
     business. I am aware that on motion of the party served, service is presumed invalid if
14   postal cancellation date or postage meter date is more than one day after date of deposit
     for mailing in affidavit.
15
     [ ] BY FACSIMILE: I served a true copy of the document(s) described on all parties to
16   this action by facsimile transmission, and the transmission was reported as complete and
17
     without error. A copy of the transmission report properly issued by the transmitting
     facsimile machine is attached hereto and shows the date, time and telephone number of
18   the transmitting facsimile machine. Facsimile transmissions were sent and addressed as
     stated above:
19
     [x] VIA CM/ECF: Pursuant to General Order 10-07 the forgoing document was served
20   on opposing counsel via the Court’s CM/ECF system.
21   [ ] BY FEDERAL EXPRESS NEXT BUSINESS DAY DELIVERY
           The papers were deposited in an envelope designated by the express service carrier
22   and deposited with a facility maintained by the express service courier with delivery fees
     paid and addressed to the address last shown by that person on any document filed in the
23   action.
24   [X] Federal: I declare that I am employed in the office of a member of the bar of this
                  court at whose direction the service was made.
25
           Executed on November 28, 2018 at Long Beach, California.
26
27
                                                               ___/s/Stephen M. Uthoff_____
28
                                                                     Stephen M. Uthoff



                                                  3
     Case 5:18-cv-01541-SVW-SP Document 19 Filed 11/28/18 Page 4 of 4 Page ID #:61



1    By mail to
2    Starmax Metal & Supply, Inc.
     14410 Belhaven Ave
3    Chino, CA 91710
4
     By ECF
5
     Thomas S. Carter, Esq.
6    THE LAW OFFICES OF THOMAS S. CARTER
7    250 W. First Street, Suite 340
     Claremont, CA 91711
8    Counsel for Lucy Yang
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             4
